DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are allowed
Claims 1 and 9 have been amended
Claims 17-20 have been added

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 8/10/2022, with respect to the rejection of claims 1-16 under U.S.C. 103 have been fully considered and are persuasive.  The rejection of has been withdrawn. 

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed.
Regarding claim 1, the prior art does not suggest, in combination with the rest of the limitation of claim 1,
“… measuring, by an electrocardiogram sensor, an electromagnetic field of the motor indicative of vibration of the motor to obtain at least two electrical signals, the electromagnetic field being measured from at least two different locations with one of the locations being more proximate to a power lead of the motor compared to the other location…”
Claims 2-8 are also allowable due to their dependence on claim 1.


Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, the prior art does not suggest, in combination with the rest of the limitation of claim 9,
“… sensor configured to generate at least two electrical signals based on a generated electromagnetic field of the motor in at least two different locations, the at least two electrical signals being indicative of a vibration of the motor and one of the locations being more proximate to a power lead of the motor compared to the other locations…”
Claims 10-16 are also allowable due to their dependence on claim 9.

Claim 17 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, the prior art does not suggest, in combination with the rest of the limitation of claim 17,
“… measuring, by an electrocardiogram sensor, the changing electromagnetic field generated by the motor to obtain at least two electrical signals, the changing electromagnetic field indicative of a rotatory motion of the motor…”
Claims 18-20 are also allowable due to their dependence on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art not relied upon and made of record is considered pertinent to applicant’s disclosure.
Yasukawa, Kaoru et al. US 20050050423 is a fault diagnosis apparatus capable of diagnosing failures of various components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867